Exhibit 10.5


EXECUTION COPY
LOAN AND SECURITY AGREEMENT


This LOAN AND SECURITY AGREEMENT is entered into as of December 14, 2010,
between North Mill Capital LLC, a Delaware limited liability company (“Lender”),
with its chief executive office located at 821 Alexander Road, Suite 130,
Princeton, New Jersey 08540 and Integrated Consulting Group, Inc., a Delaware
corporation (“Borrower”), with its chief executive office located at 160
Broadway, New York, New York 10038.


The parties agree as follows:


1.            DEFINITIONS AND CONSTRUCTION


1.1          Terms.  As used in this Agreement, the following terms shall have
the following meanings:


“Accounts” means all “Accounts” as defined in the Code and, without limiting the
following, all presently existing and hereafter arising accounts receivable,
contract rights, health-care-insurance receivables and all other forms of
obligations owing to Borrower arising out of the sale, lease, license or
assignment of goods or other property, or the rendition of services by Borrower,
whether or not earned by performance, all credit insurance, guaranties, and
other security therefor, as well as all merchandise returned to or reclaimed by
Borrower and Borrower’s Books (as defined below) relating to any of the
foregoing.


“Advances” means all loans, advances and other financial accommodations by
Lender to or on account of the Borrower, including those under this Agreement.


“Agreement” means collectively this Loan and Security Agreement, any concurrent
or subsequent rider(s) to this Loan and Security Agreement, and any extensions,
supplements, amendments, addenda or modifications to or in connection with this
Loan and Security Agreement or any such rider.


“Authorized Officer” means any officer or other representative of Borrower
authorized in a writing delivered to Lender to transact business with Lender.


“Borrower’s Books” means all of Borrower’s books and records including all of
the following: ledgers; records indicating, summarizing, or evidencing
Borrower’s assets or liabilities, or the Collateral; all information relating to
Borrower’s business operations or financial condition; all login information,
passwords and other materials which allow Borrower access to Accounts and
Account debtor’s information as to such Accounts; and all computer programs,
disk or tape files, printouts, runs, or other computer prepared information, and
the facilities containing such information.


“Business Day” means any day which is not a Saturday, Sunday, or other day on
which banks in the State of New Jersey are authorized or required to close.


“Chattel Paper” shall have the same meaning ascribed to such terms in the Code.
 
 
 

--------------------------------------------------------------------------------

 
 
“Code” means the New Jersey  Uniform Commercial Code, as amended or revised from
time to time.


“Collateral” means all of the Borrower’s right title and interest in and to the
following, whether now owned or existing, or hereafter acquired or arising, and
wherever located: all Accounts; all Equipment; all General Intangibles; Chattel
Paper; all Inventory; all Negotiable Collateral; all Investment Property, all
Letter of Credit Rights, all Supporting Obligations, all Deposit Accounts, all
money or any assets of Borrower which hereafter come into the possession,
custody, or control of Lender; all proceeds and products, whether tangible or
intangible, of any of the foregoing, including proceeds of insurance covering
any or all of the foregoing, and any and all tangible or intangible property
resulting from the sale, lease, license or other disposition of the foregoing,
or any portion thereof or interest therein, and all proceeds thereof, and all
other property in which a security interest may be granted under the Code.


“Daily Balance” means the amount of the Obligations owed at the end of a given
day (excluding amounts due in respect of the Term Loan.


“Deposit Account” shall have the meaning ascribed to such term in the Code.


“Documents” shall have the meaning ascribed to such term in the Code.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
“Eligible Accounts” mean those Accounts created by Borrower in the ordinary
course of business, which are and at all times shall continue to be acceptable
to Lender in all respects; provided, however, that standards of eligibility may
be fixed and revised from time to time by Lender in Lender’s good faith
discretion.  In determining such acceptability and standards of eligibility,
Lender may, but need not, rely on agings, reports and schedules of Accounts
furnished by Borrower, but reliance by Lender thereon from time to time shall
not be deemed to limit Lender’s right to revise standards of eligibility at any
time as to both Borrower’s present and future Accounts.  In general, an Account
shall not be deemed eligible unless: (1) the Account debtor on such Account is
and at all times continues to be acceptable to Lender, and (2) such Account
complies in all respects with the representations, covenants and warranties
hereinafter set forth.  Except in Lender’s sole discretion, Eligible Accounts
shall not include any of the following: (a) any Account which the Account debtor
has failed to pay within ninety (90) days of invoice date, (b) all Accounts owed
by any Account debtor that has failed to pay twenty five percent (25%) or more
of its Accounts owed to Borrower within ninety (90) days of invoice date; (c)
Accounts with respect to which goods are sold on a bill and hold basis or placed
on consignment or for a guaranteed sale, or which contain other terms by reason
of which payment by the Account debtor may be conditional; (d) Accounts with
respect to which the Account debtor is not a resident of the United States
unless the Account is supported by  credit insurance satisfactory to and
assigned to Lender; (e) Accounts with respect to which the Account debtor is the
United States or any department, agency or instrumentality of the United States,
any State of the United States or any city, town, municipality or division
thereof unless all filings have been made under the Federal Assignment of Claims
Act or comparable state or other statute; (f) Accounts with respect to which the
Account debtor is an officer, employee or agent of, or subsidiary of, related
to, controlled by, affiliated with or has common shareholders, officers or
directors with Borrower; (g) Accounts with respect to which Borrower is liable
to the Account debtor for goods sold or services rendered by the Account debtor
to Borrower unless such Account debtor has entered into an agreement reasonably
acceptable to the Lender to waive setoff rights, but in each such case only to
the extent of liability; (h) Accounts with respect to an Account debtor whose
total obligations to Borrower exceed fifteen percent (15%) of all Accounts, in
each case solely to the extent such Accounts exceed such percentage; (i)
Accounts with respect to which the Account debtor disputes liability or makes
any claim with respect thereto but only to the extent of such dispute, or claim,
or is subject to any insolvency proceeding, or becomes insolvent, fails or goes
out of business; (j) the Account arises out of a contract or purchase order for
which a surety bond was issued on behalf of Borrower; (k) Accounts in which
Lender does not have first priority perfected security interests; (l) Accounts
where the Account Debtor is in a jurisdiction for which Borrower is required to
file a notice of business activities or similar report and Borrower has not
filed such report within the time period required by applicable law, (m) any
Account as to which an invoice has not been issued to the Account debtor, (n)
any Account which represents a progress payment on a contract which has not been
fully completed by Borrower (it being understood that this clause (n) will not
render an Account ineligible where the services have been rendered by the
Borrower and the Account debtor requests that a master invoice be rendered on a
monthly basis), (o) Accounts where the Account debtor has filed for bankruptcy,
either voluntary or involuntary, or (p) Accounts arising from the permanent
placement employees to the extent that such Accounts are not yet
earned.  Notwithstanding the immediately preceding sentence and so long as the
Account satisfies all of Lender’s other eligibility criteria and requirements,
the term Eligible Account may, in the Lender’s sole discretion, include unbilled
accounts for which all work has been completed by Borrower.  Notwithstanding
clause (h) above, Borrower shall have the right to deliver a notice to Lender
within thirty (30) days after the closing identifying Account debtors whose
accounts may from time to time exceed fifteen percent (15%) of all
Accounts.  Upon Lender’s receipt of such notice, Lender shall review such
identified Account debtors and shall determine in the exercise of its good faith
discretion which Account debtors may represent twenty percent (20%) of all
Accounts and shall notify Borrower accordingly.  Solely with respect to such
Account debtors, clause (h) shall apply by changing the percentage referred to
therein from fifteen percent (15%) to twenty percent (20%) of all Accounts.


“Equipment” means all “Equipment” as defined in the Code and, without limiting
the following, all of Borrower’s present and hereafter acquired equipment,
machinery, machine tools, motors, furniture, furnishings, fixtures, motor
vehicles, rolling stock, processors, tools, pans, dies, jigs, goods (other than
consumer goods or farm products) and any interest in any of the foregoing, and
all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing, wherever located.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.


“ERISA Affiliate” means each trade or business (whether or not incorporated and
whether or not foreign) which is now or in the future, a member of a group of
which Borrower is a member and which is treated as a single employer under ERISA
Section 4001(b)(1), or IRC Section 414.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
“Event of Default” means the events specified in Section 8, below.


“General Intangibles” means all “General Intangibles” as defined in the Code
and, without limiting the following, all of Borrower’s present and future
general intangibles and other personal property (including choses or things in
action, goodwill, patents, trade names, trademarks, service marks, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, infringement claims, computer programs, computer
discs, computer tapes, Borrower’s Books, literature, reports, catalogs, deposit
accounts, insurance premium rebates, tax refunds, and tax refund claims) other
than goods and Accounts.


“Guarantor” means each person or entity which guarantees the Obligations or
pledges any assets to Lender as additional security for the Obligations.


“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other state or federal insolvency law, including assignments for
the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with its creditors.


“Instruments” shall have the meaning ascribed to such term in the Code.


“Inventory” means all “Inventory” as defined in the Code and, without limiting
the following, all present and future inventory in which Borrower has any
interest, including goods held for sale or lease or to be furnished under a
contract of service, Borrower’s present and future raw materials, work in
process, finished goods, tangible property, stock in trade, wares, and materials
used in or consumed in Borrower’s business, goods which have been returned to,
repossessed by, or stopped in transit by Borrower, packing and shipping
materials, wherever located, any documents of title representing any of the
above, and Borrower’s Books relating to any of the foregoing.


“Investment Property” shall have the meaning ascribed to such term in the Code.


“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.


“Lender Expenses” means all of the following: costs and expenses (whether taxes,
assessments, insurance premiums or otherwise) required to be paid by Borrower
under any of the Loan Documents which are paid or advanced by Lender; filing,
recording, publication, appraisal and search fees paid or incurred by Lender in
connection with Lender’s  transactions with Borrower; costs and expenses
incurred by Lender  in the disbursement or collection of funds to or from
Borrower; charges incurred by Lender resulting from the dishonor of checks;
costs and expenses incurred by Lender to correct any default or enforce any
provision of the Loan Documents, or in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated; and costs and expenses incurred by Lender  in
enforcing or defending the Loan Documents, including, but not limited to, costs
and expenses incurred in connection with any proceeding, suit, enforcement of
judgment, or appeal; and Lender’s reasonable attorneys’ fees and expenses,
including allocated fees of in-house counsel, incurred in advising, structuring,
drafting, reviewing, administering, amending, terminating, enforcing, defending,
or otherwise representing Lender concerning the Loan Documents or the
Obligations.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
“Letter of Credit Rights” shall have the meaning ascribed to such term in the
Code.


“Loan Documents” means, collectively, this Agreement, any Note or Notes, any
security agreements, pledge agreements, mortgages, deeds of trust or other
encumbrances or agreements which secure the Obligations, and any other agreement
entered into between Borrower and Lender or by Borrower or a Guarantor in favor
of Lender relating to or in connection with this Agreement or the Obligations.


“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, assets, or condition, financial or otherwise, of the
Borrower, (b) the ability of the Borrower to perform any material obligation or
to pay any Obligations under this Agreement or any of the other Loan Documents,
or (c) the validity or enforceability of this Agreement or any of the other Loan
Documents or any of the material rights or remedies of the Lender hereunder or
thereunder.


“Multiemployer Plan” means a multiemployer plan as defined in ERISA Sections
3(37) or 4001(a)(3) or IRC Section 414(f).


“Negotiable Collateral” means all of Borrower’s right, title and interest in all
present and future letters of credit, notes, drafts, Instruments, Documents,
leases, and Chattel Paper.


“Note” means any promissory note made by Borrower to the order of Lender
concurrently herewith or at any time hereafter.


“Obligations” means all loans, Advances, debts, liabilities (including all
interest and amounts charged to the Obligations pursuant to any agreement
authorizing Lender to charge the Obligations), obligations, lease payments,
guaranties, covenants, and duties owing by Borrower to Lender of any kind and
description (whether pursuant to or evidenced by the Loan Documents or by any
other agreement between Lender and Borrower, and irrespective of whether for the
payment of money), whether made or incurred prior to, on, or after the
Termination Date, direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, including any debt, liability or
obligation owing from Borrower to others which Lender may obtain by assignment
or otherwise, and all interest thereon and all Lender Expenses.


 “Plan” means any plan described in ERISA Section 3(2) maintained for employees
of Borrower or any ERISA Affiliate, other than a Multiemployer Plan.


“Prime Rate” means that rate published from time to time by Israel Discount Bank
of New York, or any successor thereof, from time to time as its prime rate,
which shall not necessarily constitute its lowest available rate.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
“Supporting Obligation” shall have the meaning ascribed to such term in the
Code.


“Term” means the period from the date of the execution and delivery by Lender of
this Agreement through and including the later of (a) the Termination Date and
(b) the payment and performance in full of the Obligations.


“Term Loan” shall have the meaning ascribed to such term in Section 2.1A.


“Termination Date” means (a) December 14, 2012 (the period through such date the
“Initial Term”), unless such date is extended pursuant to Sections 3.1 or 9.1
hereof, and if so extended on one or more occasions the last date of the last
such extension, or (b) if earlier terminated by Lender pursuant to section 9.1
hereof, the date of such termination.


1.2          Construction.  Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular and to the
singular include the plural. The words “hereof”, “herein”, “hereby”,
“hereunder” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement.  Section,
subsection, clause and exhibit references are to this Agreement unless otherwise
specified.  Words importing a particular gender mean and include every other
gender.


1.3          Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles (GAAP) as in effect from time to time.  When used herein, the term
financial statements shall include the notes and schedules thereto.


1.4          Exhibits.  All of the exhibits, addenda or riders attached to this
Agreement shall be deemed incorporated herein by reference.


1.5          Code.  Any terms used in this Agreement which are defined in the
Code shall be construed and defined as set forth in the Code, unless otherwise
defined herein.


2.            ADVANCES AND TERMS OF PAYMENT


2.1          Revolving Advances; Advance Limit.  Upon the request of Borrower,
made at any time from and after the date hereof until the Termination Date, and
so long as no Event of Default has occurred and is continuing, Lender may, in
its good faith discretion, make Advances in an amount up to (a) eighty-five
percent (85 %) of the aggregate outstanding amount of Eligible Accounts (the
“Eligible Accounts Loan Value”); provided, however, that in no event shall the
aggregate amount of the outstanding Advances under the revolving credit facility
be greater than, at any time, the amount of Four Million and Two Hundred
Thousand Dollars ($4,200,000.00) (said dollar limit the “Advance
Limit”).  Lender may create or require reserves, including but not limited to
payroll reserves against, or reduce its advance percentages based on Eligible
Accounts  without declaring an Event of Default if it determines, in its good
faith discretion, that such reserves or reductions are necessary, including,
without limitation, to protect its interest in the Collateral and/or against
diminution in the value of any Collateral, and/or to insure the prospect of
payment or performance by Borrower of its Obligations to Lender are not
impaired.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
2.1A       Term Loan. On the closing date, Lender shall make a term loan (the
“Term Loan”) to Borrower in the sum of One Hundred Twenty Thousand Dollars
($120,000.00).  Such loan shall (a) not be counted in determining availability
for Advances under Section 2.1, (b) bear interest as provided in Section 2.4,
and (c) amortize in equal monthly installments of principal in the amount of
$30,000 plus accrued interest.  Notwithstanding anything in this Agreement to
the contrary, Borrower shall have the right to prepay the Term Loan, in whole or
from time to time in part, without premium, prepayment fee or penalty.


2.2          Overadvances.  All Advances shall be added to and be deemed part of
the Obligations when made.  If, at any time and for any reason, the aggregate
amount of the outstanding Advances exceeds the dollar or percentage limitations
contained in Section 2.1 (an “Overadvance”) then Borrower shall, upon demand by
Lender, immediately pay to Lender, in cash, the amount of such
Overadvance.  Without affecting Borrower’s obligation to immediately repay to
Lender the amount of each Overadvance, Borrower shall pay to Lender a fee (the
“Overadvance Fee”) in an amount to be agreed upon between Lender and Borrower,
but not less than Five Hundred Dollars ($500.00) per occurrence of an
Overadvance, plus interest on the Overadvance amount at the Default Rate set
forth below.


2.3          Authorization to Make Advances. Lender is hereby authorized to make
the Advances based upon telephonic or other instructions received from anyone
Lender reasonably believes to be an Authorized Officer, or, at the discretion of
Lender, if such Advances are necessary to satisfy any Obligations.  All requests
for Advances shall specify the date on which such Advance is to be made (which
day shall be a Business Day) and the amount of such Advance.  Requests received
after 12:00 noon Eastern time on any day shall be deemed to have been made as of
the opening of business on the immediately following Business Day.  Lender, no
later than 2:30 p.m. Eastern time on the Business Day on which the request for
Advances is made (or deemed to have been made), shall instruct its bank/
financial intermediary to wire transfer funds to Borrower.  All Advances made
under this Agreement shall be conclusively presumed to have been made to, at the
request of, and for the benefit of Borrower when deposited to the credit of
Borrower or otherwise disbursed in accordance with the instructions of Borrower
or in accordance with the terms and conditions of this Agreement.  Unless
otherwise requested by Borrower, all Advances shall be made by a wire transfer
to the deposit account of Borrower designated on Schedule 2.3 annexed hereto, or
such other account as Borrower shall notify Lender in writing.  Borrower shall
pay to Lender a funds transfer fee of $35.00 for each Advance.  Said fees shall
be payable on the first day of each month of the Term for all Advances made
during the preceding month.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
2.4          Interest.


(a)           Except where specified to the contrary in the Loan Documents,
interest on the Daily Balance of the Obligations and the Term Loan of $3,500,000
or less in the aggregate shall accrue at the per annum rate of seven percentage
points (7 %) above the Prime Rate but not less than ten and one quarter
percentage points (10.25%).  In the event the sum of the Daily Balance of
Obligations plus the outstanding principal amount of the Term Loan exceeds
$3,500,000 in the aggregate, then interest on the Daily Balance of Obligations
and the Term Loan in excess of $3,500,000 shall accrue at the per annum rate of
eight and one-half percentage points (8.50%) above the Prime Rate.  The
Obligations shall, at the option of Lender, from and after the occurrence of an
Event of Default, and without constituting a waiver of any such Event of
Default, and if the Obligations are not paid in full by the Termination Date,
and without waiving the maturity of the Obligations on the Termination Date,
bear interest at the per annum rate of twelve percentage points (12 %) above the
Prime Rate (the “Default Rate”).  All interest payable under the Loan Documents
shall be computed on the basis of a three hundred and sixty (360) day year for
the actual number of days elapsed on the Daily Balance.  Interest as provided
for herein shall continue to accrue until the Obligations are paid in full.


(b)           The interest rate payable by Borrower under the terms of this
Agreement shall be adjusted in accordance with any change in the Prime Rate from
time to time on the date of any such change.  All interest payable by Borrower
shall be due and payable on the first day of each calendar month during the
Term.  Lender may, at its option, add such interest and all Lender Expenses to
the Obligations, and such amount shall thereafter accrue interest at the rate
then applicable under this Agreement. Notwithstanding anything to the contrary
contained in the Loan Documents, the minimum interest payable by Borrower on the
Obligations shall be calculated on a minimum daily average loan balance of One
Million Five Hundred Thousand Dollars ($1,500,000.00).  Notwithstanding anything
herein to the contrary, all payments of the Obligations shall be applied by
Lender first to Obligations bearing interest at the higher interest rate
applicable subsection (a) above and then to Obligations bearing the lower
interest rate applicable subsection (a) above.


(c)           In no event shall interest on the Obligations exceed the highest
lawful rate in effect from time to time.  It is not the intention of the parties
hereto to make an agreement which violates any applicable state or federal usury
laws.  In no event shall Borrower pay or Lender accept or charge any interest
which, together with any other charges upon the principal or any portion
thereof, exceeds the maximum lawful rate of interest allowable under any
applicable state or federal usury laws.  Should any provision of this Agreement
or any existing or future Notes or Loan Documents between the parties be
construed to require the payment of interest or any other fees or charges which
could be construed as interest which, together with any other charges upon the
principal or any portion thereof and any other fees or charges which could be
construed as interest, exceeds the maximum lawful rate of interest, then any
such excess shall be applied to the remaining principal balance of the
Obligations, if any, and the remainder refunded to Borrower.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding the foregoing, for purposes of this Agreement, it
is the intention of Borrower and Lender that “interest” shall mean, and be
limited to, any payment to Lender which compensates it for extending credit to
Borrower, for making available to Borrower a revolving credit facility during
the term of this Agreement and for any default or breach by Borrower of a
condition upon which credit was extended.  Borrower and Lender agree that, for
the sole purpose of calculating the “interest” paid by Borrower to Lender, it is
the intention of Borrower and Lender that interest shall mean and include, and
be expressly limited to, any interest accrued on the aggregate outstanding
balance of the Obligations during the term hereof pursuant to Sections 2.4(a)
and 2.4(b); and any Overadvance Fee, Facility Fee, and late fees charged to
Borrower during the term hereof.  Borrower and Lender further agree that it is
their intention that the following fees shall not constitute “interest”: any
Servicing Fees, any Examination Fees, any attorneys’ fees incurred by Lender,
any premiums or commissions attributable to insurance guaranteeing repayment,
finders’ fees, credit report fees, appraisal fees or fees for document
preparation or notarization.  To the extent, however, that applicable  law
excludes from the calculation of “interest” any fees defined herein as interest,
or includes as interest any fees or other sums which are intended not to
constitute interest, applicable  law shall supersede and prevail and all such
interest shall be subject to paragraph 2.4(c) above.


2.5          Collection of Accounts.  Lender or its designee may, at any time,
with or without notice to Borrower, notify customers or Account debtors that the
Accounts have been assigned to Lender, and that Lender has a security interest
in them and collect the Accounts directly, and add the collection costs and
expenses to the Obligations, but, unless and until Lender does so or gives
Borrower other written instructions, Borrower shall notify all Account debtors
to remit payments on Accounts by check to Lender’s  lockbox to be designated by
Lender.  Any wire transfers or ACH electronic payments shall be sent directly
into Lender’s blocked account.  All such payments remitted to the lockbox shall
be credited to a deposit account of Lender and into which account remittances
from account debtors of other clients of Lender may be credited.  If
notwithstanding said notice Borrower obtains payment on any Account, Borrower
shall receive all payments on Accounts and other proceeds, including cash, of
Collateral in trust for Lender and immediately deposit said payments into
Lender’s blocked account, with any necessary endorsements and remit copies of
said payments to Lender via electronic mail.  Any credit card payments obtained
by Borrower on Accounts shall be remitted to Lender on the day of receipt of
such credit card payment, by depositing an exchange check into Lender’s blocked
account.  Notwithstanding the foregoing, on or before January 31, 2011, Lender
shall use its good faith commercially reasonable efforts to establish a separate
deposit account (“Lender’s Deposit Account”) under Lender’s exclusive dominion
and control.  No funds of Lender or any other person shall be held in the
Lender’s Deposit Account or commingled in any way with the funds held
therein.  Once the Lender’s Deposit Account has been established, all checks
received in the lockbox and all wire transfers or ACH electronic payments shall
be deposited in the Lender’s Deposit Account.


2.6          Crediting Payments. The receipt of any item of payment by Lender
shall, for the sole purpose of determining availability under the revolving
credit facility provided for herein, subject to final payment of such item, be
provisionally applied to reduce the Obligations on the date of receipt of such
item by Lender, but the receipt of such an item of payment shall for all other
purposes in determining the Daily Balance, including without limitation for the
purpose of calculation of interest on the Obligations and the calculation of the
Servicing Fee, not be deemed to have been paid to Lender until four (4) Business
Days after the date of Lender’s actual receipt of  payment.  Notwithstanding
anything to the contrary contained herein, payments received by Lender after
11:00 a.m. Eastern time shall be deemed to have been received by Lender as of
the opening of business on the immediately following Business Day.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
2.7          Facility Fee.  In consideration of Lender entering into this
Agreement, Borrower shall pay to Lender a facility fee (the “Facility Fee”) of
(i) one and one half percent (1.50 %) of the Advance Limit, plus the original
principal balance of any term loans and Advances other than under the revolving
credit facility provided for in Section 2.1 hereof, by Lender to or on behalf of
Borrower, (ii) plus Ten Thousand Dollars ($10,000.00) which shall be earned and
paid simultaneous with the execution of this Agreement, and thereafter a
Facility Fee of (i) one and one half percent (1.50 %) of the Advance Limit, plus
the then outstanding principal balance of any term loans and Advances other than
under the revolving credit facility provided for in Section 2.1 hereof, (ii)
plus Ten Thousand Dollars ($10,000.00) by Lender to or on behalf of Borrower,
earned and paid on each annual anniversary of the date hereof.


2.8          Servicing Fee.  Borrower shall pay to Lender a fee (the “Servicing
Fee”) of $1,500 per month on or before the first day of each month in respect of
Lender’s services for the preceding month, during the Term, including each
Renewal Term, or so long as the Obligations are outstanding.


2.9          Field Examination Fee.  Borrower shall pay to Lender a fee (the
“Field Examination Fee”) in an amount equal to Eight Hundred and Fifty Dollars
($850.00) per day per examiner, plus out-of-pocket expenses for each examination
of Borrower’s Books or the other Collateral performed by Lender or its designee.


2.10        Late Reporting Fee.  Borrower shall pay to Lender a fee in an amount
equal to Fifty Dollars ($50.00) per document per day for each Business Day any
report, financial statement or schedule required by this Agreement to be
delivered to Lender is past due.


2.11        Monthly Statements.  Lender may render monthly statements to
Borrower of all Obligations, including statements of all principal, interest and
Lender Expenses, and Borrower shall have fully and irrevocably waived all
objections to such statements and the contents thereof unless, within thirty
(30) days after receipt, Borrower shall deliver to Lender, by registered,
certified or overnight mail as set forth in Section 12 hereof, written objection
to such statement specifying the error or errors, if any, contained therein.


3.            TERM


3.1          Term and Renewal Date.  This Agreement shall become effective upon
execution by Lender and Borrower and continue in full force through the Initial
Term and for one additional term of one year thereafter (the “Renewal Term”) if
Borrower requests such Renewal Term in writing and if Lender, at its sole
option, in writing agrees to extend the Term for one (1) year from the then
Termination Date.  Such request by Borrower shall be made at least forth-five
(45) days prior to the then Termination Date and Lender shall respond at least
thirty (30) days prior to the then Termination Date.  In addition, Lender shall
have the right to terminate this Agreement immediately at any time upon the
occurrence and during the continuance of an Event of Default.  No such
termination shall relieve or discharge Borrower of its duties, Obligations and
covenants hereunder until all Obligations have been paid and performed in full,
and Lender’s continuing security interest in the Collateral shall remain in
effect until the Obligations have been fully paid and satisfied in cash or cash
equivalents as provided in Section 3.3.  On the Termination Date of this
Agreement, the Obligations shall be immediately due and payable in full.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
3.2          Early Termination Fee.  If the Term is terminated by Lender upon
the occurrence of an Event of Default, or is terminated by Borrower except as
provided in Section 3.1, in view of the impracticability and extreme difficulty
of ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of Lender’s lost profits as a result thereof, Borrower
shall pay Lender upon the effective date of such termination a fee in an amount
equal to: (a) three  percent (3 %) of the Advance Limit, plus the then
outstanding principal balance of any term loans or other Advances by Lender to
or on behalf of Borrower, if such termination occurs on or prior to the first
(1st) anniversary of the commencement date of the Initial Term; and (b)
two  percent (2 %) of the Advance Limit plus the then outstanding principal
balance of any term loans or other Advances by Lender to or on behalf of
Borrower if such termination occurs after the first (1st) anniversary but before
the second (2nd) anniversary of the commencement date of the Initial Term Such
fee shall be presumed to be the amount of damages sustained by Lender as the
result of an early termination and Borrower acknowledges that it is reasonable
under the circumstances currently existing.  The fee provided for in this
Section 3.2 shall be deemed included in the Obligations.


3.3          Release of Liens and Guaranty on Termination.  Notwithstanding
anything herein to the contrary, upon termination of this Agreement and payment
in full of the Obligations (including all indemnification claims which have
theretofore been made by Lender but excluding all contingent or indemnification
obligations relating to claims that have not then arisen or been asserted), all
guaranties shall be released and all liens of Lender shall be terminated
notwithstanding that certain provisions of the Agreement by their terms shall
survive such termination.  Lender agrees that it will, at Borrower’s expense,
execute and deliver to Borrower such documents and instruments reasonably
satisfactory to Lender evidencing such termination and release and shall
authorize Borrower or its counsel to file UCC-3 termination statements and
otherwise to evidence the termination of the Lender’s liens of record.  Nothing
in this Section 3.3 shall be deemed to require Lender to release the guaranties
or its liens unless the Lender refinancing the credit facility established
hereunder agrees to indemnify or reimburse Lender (to the extent not paid by
Borrower) for any losses incurred by Lender with respect to all checks or
similar instruments deposited to Lender’s Deposit Account for which Lender has
not received full and final credit if such checks or similar instruments are
dishonored.


4.            CREATION OF CONTINUING SECURITY INTEREST


4.1          Grant of Continuing Security Interest.  Borrower hereby grants to
Lender a continuing security interest in all presently existing and hereafter
acquired or arising Collateral in order to secure  prompt repayment of the
Obligations and in order to secure prompt performance by Borrower of each and
all of its covenants and Obligations under the Loan Documents and
otherwise.  Lender’s continuing security interest in the Collateral shall attach
to all Collateral without further act on the part of Lender or Borrower.
 

 
- 11 -

--------------------------------------------------------------------------------

 
 

 4.2         Negotiable Collateral.  In the event that any Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral, Borrower shall
notify Lender and upon the request of Lender, immediately endorse and assign
such Negotiable Collateral to Lender and deliver physical possession of such
Negotiable Collateral to Lender.


 4.3         Delivery of Additional Documentation Required.  Borrower shall
execute and deliver to Lender concurrently with Borrower’s execution and
delivery of this Agreement and at any time thereafter at the request of Lender,
security agreements, chattel mortgages, pledges, assignments, endorsements of
certificates of title, applications for title, affidavits, reports, notices,
schedules of accounts, letters of authority, and all other documents that Lender
may reasonably request, in form satisfactory to Lender, to perfect and maintain
perfected Lender’s continuing security interests in the Collateral and in order
to fully consummate all of the transactions contemplated under the Loan
Documents.  Borrower hereby authorizes Lender to file and/or record such
financing statements and other documents as Lender deems necessary to perfect
and maintain Lender’s continuing security interest in the Collateral, and agrees
any such financing statement may contain an “all asset” or “all property”
description of the Collateral, and Borrower hereby ratifies any such financing
statement or other document heretofore filed by Lender.


 4.4         Power of Attorney.  Borrower hereby irrevocably makes, constitutes
and appoints Lender (and any person designated by Lender) as Borrower’s true and
lawful attorney-in-fact with power to sign the name of Borrower on any of the
documents describe in §4.3 hereof or on any other similar documents to be
executed, recorded or filed in order to perfect or continue perfected Lender’s
continuing security interest in the Collateral.  In addition, Borrower hereby
appoints Lender (and any person designated by Lender) as Borrower’s
attorney-in-fact with power to: (a) sign Borrower’s name on verifications of
Accounts and other Collateral, and on notices to Account debtors; (b) send
requests for verification of Accounts and other Collateral; (c) endorse
Borrower’s name on any checks, notes, acceptances, money orders, drafts or other
forms of payment or security that may come into Lender’s possession; (d) notify
the post office authorities to change the address for delivery of Borrower’s
mail to an address designated by Lender, to receive and open all mail addressed
to Borrower, and to retain all mail relating to the Collateral and forward all
other mail to Borrower; (e) make, settle and adjust all claims under Borrower’s
policies of insurance, endorse the name of Borrower on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and make all determinations and decisions with respect to such
policies of insurance.  The appointment of Lender as Borrower’s attorney-in-fact
and each and every one of Lender’s rights and powers, being coupled with an
interest, is irrevocable so long as any Accounts in which Lender has a
continuing security interest remain unpaid and until all of the Obligations have
been fully repaid and performed.


4.5          Right to Inspect.  Lender shall have the right at any time or times
hereafter during Borrower’s usual business hours, or during the usual business
hours of any third party having control over Borrower’s Books, to inspect
Borrower’s Books in order to verify the amount or condition of, or any other
matter relating to, the Collateral or Borrower’s financial condition.  Lender
also shall have the right at any time or times hereafter during Borrower’s usual
business hours to inspect, examine and appraise the Inventory, the Equipment and
other Collateral, and to check and test the same as to quality, quantity, value
and condition.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
5.            REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants to Lender the following and acknowledges that:


5.1          No Prior Encumbrances; Security Interests.  Borrower has good and
marketable title to the Collateral, free and clear of liens, claims, security
interests or encumbrances, except for the liens, claims, security interests or
encumbrances (a) in favor of the Lender under the Loan Documents and (b)
disclosed on Schedule 5.1 annexed hereto.


5.2          Bona Fide Accounts.  All Eligible Accounts as reflected on the
Borrower’s borrowing base certificate(s) represent bona fide sales or leases of
goods and/or services for which Borrower has an unconditional right to payment
and as to which the goods have been delivered to the customer and/or the
services rendered to the customer, as applicable.  Notwithstanding the
foregoing, with respect to each payroll period ending on or before December 12,
2010, the foregoing representation and warranty shall be made to the best of
Borrower’s knowledge after conducting due inquiry.


5.3          Intentionally Omitted.


5.4          Location of Inventory and Equipment.  The Inventory and Equipment
is not now and shall not at any time or times hereafter be stored with a bailee,
warehouseman, processor, or similar party.  Borrower shall keep the Inventory
and Equipment only at its address set forth on the first page hereof and at the
locations set forth on Schedule 5.4 annexed hereto.
5.5          Inventory Records.  Borrower now keeps and hereafter at all times
shall keep correct and accurate records itemizing and describing the kind, type,
quality and quantity of the Inventory and Borrower’s cost of said items and none
of Borrower’s Inventory contains any labels, trademarks, trade-names or other
identifying characteristics which are the properties of third parties.


5.6          Retail Accounts.  No Accounts arise from the sale of goods or
rendition of services for personal, family or household purposes.


5.7          Relocation of Chief Executive Office.  The chief executive office
of Borrower and the location of all books and records of Borrower relating to
the Collateral is at the address indicated on the first page of this Agreement
and Borrower will not, without thirty (30) days’ prior written notice to Lender
and compliance with Section 4.3 hereof, relocate such office.  Notwithstanding
the immediately preceding sentence, Borrower acknowledges that Borrower’s Books
may at the closing of this Agreement be located at 15 West 39th Street, New
York, New York.  Borrower shall cause Borrower’s Books to be moved to Borrower’s
address located on the first page of the Agreement within thirty (30) days of
the execution of this Agreement.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
5.8          Due Incorporation and Qualification.  Borrower is, and shall at all
times hereafter, be a corporation duly organized and existing under the laws of
the state of its incorporation as set forth on the first page hereof, and is
qualified and licensed to do business and is in good standing in any state in
which the conduct of its business or its ownership of assets requires that it be
so qualified.


5.9          Fictitious Name.  Borrower is conducting its business under the
trade names or fictitious names set forth on Schedule 5.9 and no
others.  Borrower has complied with the trade name and fictitious name laws of
all jurisdictions in which compliance is required in connection with its use of
such names.


5.10        Permits and Licenses.  Borrower holds all material licenses,
permits, franchises, approvals and consents required for the conduct of its
business and the ownership and operation of its assets.


5.11        Due Authorization.  Borrower has the right and power and is duly
authorized to enter into the Loan Documents to which it is a party.


 5.12       Compliance with Articles; Bylaws, Certificate of Formation,
Operating Agreement.  The execution by Borrower of the Loan Documents to which
it is a party does not constitute a breach of any provision contained in
Borrower’s Certificate of Incorporation or its Bylaws, nor does it constitute an
event of default under any material agreement to which Borrower a party.


5.13        Litigation.  There are no actions, proceedings or claims pending by
or against Borrower, whether or not before any court or administrative agency
and Borrower has no knowledge or notice of any pending, threatened or imminent
litigation, governmental investigations, or claims, complaints, actions, or
prosecutions involving Borrower, except for ongoing collection matters in which
Borrower is the plaintiff.  If any such actions, proceedings or claims presently
exist or arise during the Term, Borrower shall promptly notify Lender in writing
and shall, from time to time, notify Lender of all material events relating
thereto.


5.14        Accuracy of Information and No Material Adverse Change in Financial
Statements.  All information furnished by Borrower to Lender and all statements
made by Borrower to Lender, including, without limitation, information set forth
in a loan application, is true, accurate and complete in all respects and does
not fail to contain any information that would cause the information
furnished to be materially misleading.  All financial statements relating to
Borrower which have been or may hereafter be delivered to Lender (i) have been
prepared in accordance with GAAP; (ii) fairly present Borrower’s financial
condition as of the date thereof and Borrower’s results of operations for the
period then ended; and (iii) disclose all contingent obligations of
Borrower.  In addition, no material adverse change in the financial condition of
Borrower has occurred since the date of the most recent of such financial
statements.


5.15        Solvency.  Borrower is now, and shall be at all times through the
Term, solvent and able to pay its debts (including trade debts) as they mature.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
5.16        ERISA.  Neither Borrower nor any person that is an  ERISA Affiliate
at the time that this representation and warranty is made or deemed made, nor
any Plan is or has been in violation of any of the provisions of ERISA in any
material respect, any of the qualification requirements of IRC Section 401(a),
or any of the published interpretations thereof.  No lien upon the assets of
Borrower has arisen with respect to any Plan.  No “prohibited
transaction” within the meaning of ERISA Section 406 or IRC Section 4975(c) has
occurred with respect to any Plan.  Neither Borrower nor any person that is
an  ERISA Affiliate at the time that this representation and warranty is made or
deemed made has incurred any withdrawal liability with respect to any
Multiemployer Plan.  Borrower and each any person that is an  ERISA Affiliate at
the time that this representation and warranty is made or deemed made have made
all contributions required to be made by them to any Plan or Multiemployer Plan
when due.  There is no accumulated funding deficiency in any Plan, whether or
not waived.


5.17        Environmental Laws and Hazardous Materials.  Borrower has complied,
and at all times through the Term will comply in all material respects, with all
applicable Environmental Laws.  Borrower has not and will not cause or permit
any Hazardous Materials to be located, incorporated, generated, stored,
manufactured, transported to or from, released, disposed of, or used at, upon,
under, or within any premises at which Borrower conducts its business, or in
connection with Borrower’s business except in accordance with applicable
law.  To the best of Borrower’s knowledge without inquiry, no prior owner or
operator of any premises at which Borrower conducts its business has caused or
permitted any of the above to occur at, upon, under, or within any of the
premises.  Borrower will not permit any lien to be filed against the Collateral
or any part thereof under any Environmental Law, and will promptly notify Lender
of any proceeding, inquiry or claim relating to any alleged violation of any
Environmental Law, or any alleged loss, damage or injury resulting from any
Hazardous Material.  Lender shall have the right to join and participate in, as
a party if it so elects, any legal or administrative proceeding initiated with
respect to any Hazardous Material or in connection with any Environmental
Law.  “Hazardous Material” includes without limitation any substance, material,
emission, or waste which is or hereafter becomes regulated or classified as a
hazardous substance, hazardous material, toxic substance or solid waste under
any Environmental Law, asbestos, petroleum products, urea formaldehyde,
polychlorinated biphenyls (PCBs), radon, and any other hazardous or toxic
substance, material, emission or waste.  “Environmental Law” means the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, the Resource Conservation and Recovery Act of 1976, the Hazardous
Materials Transportation Act, the Toxic Substances Control Act, the regulations
pertaining to such statutes, and any other safety, health or environmental
statutes, laws, regulations or ordinances of the United States or of any state,
county or municipality in which Borrower conducts its business or the Collateral
is located.


5.18        Tax Compliance.  Borrower has filed all tax returns required to be
filed by it and has paid all taxes due and payable on said returns and on any
assessment made against it or its assets.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
5.19        Reliance by Lender; Cumulative.  Each warranty, representation and
agreement contained in this Agreement shall be automatically deemed repeated by
Borrower with each request for an Advance and shall be conclusively presumed to
have been relied on by Lender regardless of any investigation made or
information possessed by Lender.  The warranties, representations and agreements
set forth herein shall be cumulative and in addition to any and all other
warranties, representations and agreements which Borrower shall now or hereafter
give, or cause to be given, to Lender.


5.20 Capitalization. Corporate Resource Services, Inc. (“CRS”) is the sole
stockholder of Borrower.


6.           AFFIRMATIVE COVENANTS


6.1          Collateral and Other Reports.  At least weekly and upon each
request for an Advance, Borrower shall deliver to Lender, a borrowing base
certificate in a form acceptable to Lender and substantially in the format
previously provided to Borrower.  In addition, at least weekly Borrower shall
deliver to Lender  a detailed aging of the Accounts, a reconciliation statement
and a summary aging, by vendor, of all accounts payable of Borrower and any book
overdraft, time sheets, collection reports, sales journals, invoices, original
delivery receipts, customers’ purchase orders, and such other documentation as
Lender may deem necessary.  Borrower shall deliver to Lender on a weekly basis
evidence of payment of payroll taxes together with such other supporting
documentation and Lender may require.  Absent such a request by Lender, copies
of all such documentation shall be held by Borrower as custodian for Lender.


6.2          Allowances.  Allowances, if any, as between Borrower and any
Account debtors, shall be permitted on the same basis and in accordance with the
usual customary practices of Borrower.  Borrower shall promptly notify Lender of
all disputes and claims.


6.3          Intentionally Omitted.


6.4          Financial Statements, Reports, Certificates.  Borrower shall
deliver to Lender: (a) as soon as available, but in any event within thirty (30)
days after the end of each month during the Term, a balance sheet and profit and
loss statement prepared by Borrower covering Borrower’s operations during such
period; and (b) as soon as available, but in any event within ninety (90) days
after the end of each of Borrower’s fiscal years, audited financial statements
of Borrower for each such fiscal year, prepared by independent certified public
accountants acceptable to Lender.  Such financial statements shall include a
balance sheet, related statements of income, cash flows and stockholder’s
equity.  Borrower shall also deliver, promptly after the receipt thereof, each
accountants’ management letter.  Borrower shall also deliver to Lender such
other reports reasonably requested by Lender relating to the Collateral and the
financial condition of Borrower and a  certificate signed by its chief financial
officer to the effect that all reports, statements or computer prepared
information of any kind or nature delivered or caused to be delivered to Lender
under this Section 6.4 fairly present its financial condition and that there
exists on the date of delivery of such certificate to Lender no condition or
event which constitutes an Event of Default.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
6.5          Tax Returns, Receipts.  Borrower shall deliver to Lender copies of
each of its federal income tax returns, and any amendments thereto, within
thirty (30) days of the filing thereof.  Borrower further shall promptly deliver
to Lender, upon request, satisfactory evidence of Borrower’s payment of all
withholding and other taxes required to be paid by it.   Borrower agrees to
cause any Guarantor to deliver to Lender (a) financial statements, as and when
required by the guaranty to which he, she or it, as applicable, is a party, and
(b) copies of Guarantor’s federal income tax returns, and any amendments
thereto, within thirty (30) days of the filing thereof.


6.6          Intentionally Omitted.


6.7          Title to Equipment.  Upon Lender’s request, Borrower shall
immediately deliver to Lender, properly endorsed, any and all evidences of
ownership of, or, if applicable, certificates of title, or applications for
title to any items of Equipment.


6.8          Maintenance of Equipment.  Borrower shall keep and maintain the
Equipment in good operating condition and repair, and shall make all necessary
replacements thereto so that its value and operating efficiency shall at all
times be maintained and preserved. Borrower shall not permit any item of
Equipment to become a fixture to real estate or an accession to other property,
and the Equipment is now and shall at all times remain Borrower’s personal
property.


6.9          Taxes.  All Federal, state and local assessments and taxes, whether
real, personal or otherwise, due or payable by, or imposed, levied or assessed
against Borrower or any of its assets or in connection with Borrower’s business
shall hereafter be paid in full, before they become delinquent or before the
expiration of any extension period.  Borrower shall make due and timely payment
or deposit of all federal, state and local taxes, assessments or contributions
required of it by law, and will execute and deliver to Lender, on demand,
appropriate certificates attesting to the payment or deposit thereof.


6.10        Insurance.  Borrower, at its expense, shall keep and maintain the
Collateral insured against all risk of loss or damage from fire, theft,
vandalism, malicious mischief, explosion, sprinklers, and all other hazards and
risks of physical damage included within the meaning of the term “extended
coverage” in such amounts as are ordinarily insured against by similar
businesses.  Borrower shall also keep and maintain comprehensive general public
liability insurance and property damage insurance, and insurance against loss
from business interruption, insuring against all risks relating to or arising
from Borrower’s ownership and use of the Collateral and its other assets and the
operation of its business. All such policies shall be in such form, with such
companies and in such amounts as may be satisfactory to Lender.  Borrower shall
deliver to Lender certified copies of such policies and evidence of the payments
of all premiums therefore.  All such policies (except those of public liability
and liability property damage) shall contain a Lender’s Loss Payable endorsement
in a form satisfactory to Lender, naming Lender as sole loss payee thereof, and
containing a waiver of warranties. All proceeds payable under such policies
shall be payable to Lender and applied to the Obligations. Evidence of such
insurance as required herein shall be provided to Lender within five (5) days of
the execution of this Agreement.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
6.11        Expenses.  Borrower shall immediately and without demand reimburse
Lender for all Lender Expenses and Borrower hereby authorizes the payment of
such Lender Expenses.


6.12        Compliance with the Law.  Borrower shall comply, in all material
respects, with the requirements of all applicable laws, rules, regulations and
orders of governmental authorities relating to Borrower and the conduct of its
business.


6.13        Accounting System.  In addition to the other reporting requirements
contained in this Agreement, Borrower at all times hereafter shall maintain a
standard and modern system of accounting in accordance with GAAP with ledger and
account cards or computer tapes, disks, printouts and records pertaining to the
Collateral.  Lender may reasonably request  in writing that such ledger and
account cards or computer tapes, disks, printouts and records pertaining to the
Collateral contain information specified therein and Borrower shall be afforded
a reasonable period of time to implement such request.


7.           NEGATIVE COVENANTS


Borrower covenants and acknowledges that during the Term, Borrower shall not
undertake any of the following:


7.1          Extraordinary Transactions and Disposal of Assets.  Except for the
transactions contemplated by the FAPA (as defined below) and the Loan Documents,
enter into any transaction not in the ordinary and usual course of its business,
including but not limited to the sale, lease, disposal, movement, relocation or
transfer, whether by sale or otherwise, of any its assets other than sales of
Inventory in the ordinary and usual course of its business as presently
conducted; incur any indebtedness for borrowed money, or other indebtedness
outside the ordinary and usual course of its business, except for Advances and
other indebtedness owed to Lender, renewals or extensions of existing debts
which may be permitted by Lender in Lender’s sole discretion.


7.2          Change Name, etc.  Change its name, business structure,
jurisdiction of incorporation or formation as applicable, or identity, or add
any new fictitious name.


7.3          Merge, Acquire.  Merge, acquire, or consolidate with or into any
other business organization.


7.4          Guaranty.  Guaranty or otherwise become in any way liable with
respect to the obligations of any third party, except by endorsement of
instruments or items of payment for deposit to the account of Borrower or for
negotiation and delivery to Lender.


7.5  Restructure.  Make any change in its financial structure or business
operations or transfer or divert any present or future clients of Borrower to
persons or entities which are related to, controlled by, affiliated with or have
a common shareholder, officer or director with Borrower.  For purposes hereof
present clients of Borrower shall include those clients acquired by Borrower
pursuant to by the Foreclosure and Asset Purchase Agreement dated November 9,
2010, as same has been amended  (the “FAPA”) by and among Lender, Integrated
Consulting Group of New York, LLC, The Tuttle Agency, Inc., The Tuttle Agency of
New Jersey, Inc. Tuttle Specialty Services, Inc., Segue Search of New Jersey,
Inc., Eric Goldstein and Borrower, including without limitation the Unique
Clients as defined in Exhibit J to the FAPA.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
7.6          Prepayments.  Prepay any  indebtedness which may be owing to any
third party other than trade payables.


7.7          Intentionally Omitted.


7.8          Intentionally Omitted


7.9          Loans and Advances.  Make any loans, advances or extensions of
credit to any person or entity, including officer, director, executive employee
or shareholder of Borrower (or any relative of any of the foregoing), or to any
entity which is a subsidiary of, related to, affiliated with or has common
shareholders, officers or directors with Borrower, provided that the Borrower
may make loans or advances to employees for the purpose of travel or
entertainment in the ordinary course of business provided that the aggregate
amount thereof outstanding at any one time shall not, if not repaid, be
reasonably expected to have a Material Adverse Effect.


7.10        Capital Expenditures.  Make any plant or fixed capital expenditure,
or any commitment therefor, or purchase or lease any real or personal assets or
replacement Equipment in excess of Twenty Five Thousand Dollars ($25,000.00) for
any individual transaction or where the aggregate amount of such transactions in
any fiscal year exceeds Fifty Thousand Dollars ($50,000.00).


7.11        Consignments of Inventory.  Consign any Inventory to any third party
or obtain any Inventory on a consignment basis from any third party.


7.12        Distributions.  Make any distribution or declare or pay any
dividends (in cash or in stock) on, or purchase, acquire, redeem or retire any
of its capital stock, of any class, whether now or hereafter outstanding.


7.13        Accounting Methods.  Modify or change its method of accounting or
enter into, modify or terminate any agreement presently existing or at any time
hereafter entered into with any third party for the preparation or storage of
Borrower’s records of Accounts and financial condition without said party
agreeing to provide Lender with information regarding the Collateral or
Borrower’s financial condition. Borrower waives the right to assert a
confidential relationship, if any, it may have with any such third party in
connection with any information requested by Lender hereunder, and agrees that
Lender may contact any such party directly in order to obtain such information.


7.14        Business Suspension.  Suspend or go out of business.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
7.15       Liens.  Borrower will not create or permit to be created any security
interest, lien, pledge, mortgage or encumbrance on any Collateral or any of its
other assets.



8.            EVENTS OF DEFAULT


The occurrence of any one or more of the following events shall constitute an
Event of Default by Borrower hereunder:


8.1          Failure to Pay.  Borrower’s failure to pay when due and payable, or
when declared due and payable, any portion of the Obligations (whether
principal, interest, taxes, Lender Expenses or otherwise).


8.2          Failure to Perform.  Borrower’s or a Guarantor’s failure to
perform, keep or observe any term, provision, condition, representation,
warranty, covenant or agreement contained in this Agreement, in any of the Loan
Documents or in any other present or future agreement between Borrower, and/or a
Guarantor and Lender.


8.3          Misrepresentation.  Any misstatement or misrepresentation in any
warranty, representation, statement, aging or report when made to Lender by,
Borrower and/or a Guarantor or any officer, employee, agent or director thereof,
or if any such warranty, representation, statement, aging or report is withdrawn
by such person;


8.4          Material Adverse Change.  There is a material adverse change in
Borrower’s, or a Guarantor’s, business or financial condition;


8.5          Material Impairment.  There is a material impairment of the
prospect of repayment of the Obligations or a material impairment of Lender’s
continuing security interests in the Collateral;


8.6          Levy or Attachment.  Any material portion of Borrower’s assets is
attached, seized, subjected to a writ or distress warrant or is levied upon, or
comes into the possession of any judicial officer or assignee;


8.7          Insolvency by Borrower or Guarantor.  An Insolvency Proceeding is
commenced by Borrower or by a Guarantor;


8.8          Insolvency Against Borrower.  An Insolvency Proceeding is commenced
against Borrower or a Guarantor;


8.9          Injunction Against Borrower.  Borrower is enjoined, restrained or
in any way prevented by court order from continuing to conduct all or any
material part of its business;


8.10        Government Lien.  A notice of lien, levy or assessment is filed of
record with respect to any of Borrower’s or a Guarantor’s assets by the United
States Government, or any department, agency or instrumentality thereof, or by
any state, county, municipal or other governmental agency, or any taxes or debts
owing at any time hereafter to any one or more of such entities becomes a lien,
whether choate or otherwise, upon any of Borrower’s or a Guarantor’s assets and
the same is not paid on the payment date thereof;
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
8.11        Judgment.  One or more judgments for the payment of money in an
aggregate amount in excess of $50,000 is entered against Borrower or a Guarantor
(which judgment shall not be fully covered by insurance without taking into
account any applicable deductibles).


8.12        Default to Third Party.  There is a default in any material
agreement to which Borrower or a Guarantor is a party or by which binds Borrower
or a Guarantor or any of their assets;


8.13        Subordinated Debt Payments.  Borrower makes any payment on account
of indebtedness which has now or hereafter been subordinated to the Obligations,
except to the extent such payment is allowed under any subordination agreement
entered into with Lender;


8.14        Termination of Guarantor.  A Guarantor dies or terminates his, her
or its guaranty; or


8.15        Change in Management.  If Robert Cassera ceases to a director of
Borrower or if Jay Schecter or Kurt Carlson cease to be actively engaged in the
management of Borrower unless, within 30 days, Borrower shall appoint a
replacement for Messrs. Schecter or Carlson reasonably acceptable to Lender.


8.16        ERISA Violation.  A “prohibited transaction” within the meaning of
ERISA Section 406 or IRC Section 1975(c) shall occur with respect to a Plan
which could have a material adverse effect on the financial condition of
Borrower; any lien upon the assets of Borrower in connection with any Plan shall
arise; Borrower or any person that is then an ERISA Affiliate shall completely
or partially withdraw from a Multiemployer Plan and such withdrawal could, in
the opinion of Lender, have a material adverse effect on the financial condition
of Borrower. Borrower or any of person that is then an ERISA Affiliates shall
fail to make full payment when due of all amounts which Borrower or any persons
who are then ERISA Affiliates may be required to pay to any Plan or any
Multiemployer Plan as one or more contributions thereto; Borrower or any persons
that are then ERISA Affiliates creates or permits the creation of any
accumulated funding deficiency, whether or not waived; the voluntary or
involuntary termination of any Plan which termination could, in the opinion of
Lender, have a material adverse effect on the financial condition of Borrower or
Borrower shall fail to notify Lender promptly and in any event within ten (10)
days of the occurrence of an event which constitutes an Event of Default under
this clause or would constitute an Event of Default upon the exercise of
Lender’s judgment.


8.17        Loss of License, Etc.  If any license, permit, distributor,
franchise or similar agreement, necessary for the continued operation of
Borrower’s ordinary course of business is revoked, suspended or terminated.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
8.18        Change of Ownership. CRS ceases to be the sole shareholder of the
Borrower or CRS’ capital stock in Borrower is sold, disposed of, transferred,
hypothecated, pledged, encumbered, seized, or levied upon, whether voluntarily
or involuntarily.


Notwithstanding anything contained in this Section 8 to the contrary, Lender
shall refrain from exercising its rights and remedies and an Event of Default
shall not be deemed to have occurred by reason of the occurrence of any of the
events set forth in Sections 8.6, 8.8, 8.10 or 8.11 hereof if, within twenty
(20) days from the date thereof, the same is released, discharged, dismissed,
bonded against or satisfied; provided, however, Lender shall not be obligated to
make Advances to Borrower during such period.


9.            LENDER’S RIGHTS AND REMEDIES


9.1           Rights and Remedies.  Upon the occurrence of an Event of Default,
Lender may, at its election, without notice of such election and without demand,
do any one or more of the following:


(a)             Declare all Obligations, whether evidenced by the Loan Documents
or otherwise, immediately due and payable in full;


(b)             Cease advancing money or extending credit to or for the benefit
of Borrower under the Loan Documents or under any other agreement between
Borrower and Lender;


(c)             Terminate this Agreement as to any future liability or
obligation of Lender but without affecting Lender’s rights and security interest
in the Collateral and without affecting the Obligations;


(d)             Settle or adjust disputes and claims directly with Account
debtors for amounts and upon terms which Lender considers advisable and, in such
cases, Lender will credit the Obligations with the net amounts received by
Lender in payment of such disputed Accounts, after deducting all Lender
Expenses;


(e)             Cause Borrower to hold all returned Inventory in trust for
Lender, segregate all returned Inventory from all other property of Borrower or
in Borrower’s possession and conspicuously label said returned Inventory as the
property of Lender;


(f)             Without notice to or demand upon Borrower or a Guarantor, make
such payments and do such acts as Lender considers necessary or reasonable to
protect its security interest in the Collateral.  Borrower shall assemble the
Collateral if Lender so requires and deliver or make the Collateral available to
Lender at a place designated by Lender.  Borrower authorizes Lender to enter any
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest or compromise any
encumbrance, charge or lien which in Lender’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith;
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
(g)            Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, lease, license or other disposition, advertise for sale, lease,
license or other disposition, and sell, lease, license or otherwise dispose (in
the manner provided for herein) the Collateral.  Lender is hereby granted a
license or other right to use, without charge, Borrower’s labels, patents,
copyrights, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any asset of a similar nature,
pertaining to the Collateral, in completing the production of, advertising for
sale, lease license or other disposition, and sale, lease, license or other
disposition of the Collateral. Borrower’s rights under all licenses and all
franchise agreements shall inure to benefit;


(h)            Sell, lease, license or otherwise dispose of the Collateral at
either a public or private proceeding, or both, by way of one or more contracts
or transactions, for cash or on terms, in such manner and at such places
(including Borrower’s premises) as Lender determines is commercially
reasonable.  It is not necessary that the Collateral be present at any such
sale;


(i)             Lender shall give notice of the disposition of the Collateral as
follows:


(1)            To Borrower and each holder of a security interest in the
Collateral who has filed with Lender a written request for notice, a notice in
writing of the time and place of public sale or, if the sale is a private sale
or some other disposition other than a public sale is to be made, then the time
on or after which the private sale or other disposition is to be made;


(2)            The notice hereunder shall be personally delivered or mailed,
postage prepaid, to Borrower as provided in Section 12 hereof, at least ten (10)
calendar days before the date fixed for the sale, or at least ten (10) calendar
days before the date on or after which the private sale or other disposition is
to be made, unless the Collateral is perishable or threatens to decline speedily
in value. Notice to persons other than Borrower claiming an interest in the
Collateral shall be sent to such addresses as they have furnished to Lender;


(j)              Lender may credit bid and purchase at any public sale;


(k)             Any deficiency that exists after disposition of the Collateral,
as provided herein, shall be immediately paid by Borrower. Any excess will be
remitted without interest by Lender to the party or parties legally entitled to
such excess; and


(1)             In addition to the foregoing, Lender shall have all rights and
remedies provided by law (including those set forth in the Code) and any rights
and remedies contained in any Loan Documents and all such rights and remedies
shall be cumulative.


9.2          No Waiver.  No delay on the part of Lender in exercising any right,
power or privilege under any Loan Document shall operate as a waiver, nor shall
any single or partial exercise of any right, power or privilege under such Loan
Documents or otherwise, preclude other or further exercise of any such right,
power or privilege.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
10.            TAXES AND EXPENSES REGARDING COLLATERAL.


If Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums or otherwise) due to third persons or entities, or fails to make any
deposits or furnish any required proof of payment or deposit, or fails to
perform any of Borrower’s other covenants under any of the Loan Documents, then
in Lender’s good faith discretion and without prior notice to Borrower, Lender
may (a) make any payment which Borrower has failed to pay or any part thereof;
(b) set up such reserves in Borrower’s loan account as Lender deems necessary to
protect Lender from the exposure created by such failure; (c) obtain and
maintain insurance policies of the type described in Section 6.10 hereof and
take any action with respect to such policies as Lender deems prudent; or (d)
take any other action deemed necessary to preserve and protect its interests and
rights under the Loan Documents.  Any payments made by Lender shall not
constitute: (a) an agreement by Lender to make similar payments in the future or
(b) a waiver by Lender of any Event of Default.  Lender need not inquire as to,
or contest the validity of, any such expense, tax, security interest,
encumbrance or lien and the receipt of notice for the payment thereof shall be
conclusive evidence that the same was validly due and owing.


11.            WAIVERS


11.1                 Demand, Protest.  Borrower waives demand, protest, notice
of protest, notice of default or dishonor, notice of payment and nonpayment,
notice of any default, and notice of nonpayment at maturity and acknowledges
that Lender may compromise, settle or release, without notice to Borrower, any
Collateral and/or guaranties at any time held by Lender.  Borrower hereby
consents to any extensions of time of payment or partial payment at, before or
after the Termination Date.


11.2                 No Marshaling.  Borrower, on its own behalf and on behalf
of its successors and assigns hereby expressly waives all rights, if any, to
require a marshaling of assets by Lender or to require that Lender first resort
to some portion(s) of the Collateral before foreclosing upon, selling or
otherwise realizing on any other portion thereof.


11.3                 Lender’s Non-Liability for Inventory or Equipment or for
Protection of Rights.  So long as Lender complies with its obligations, if any,
under Section 9-207 of the Code, Lender shall not in any way or manner be liable
or responsible for: (a) the safekeeping of the Inventory or Equipment; (b) any
loss or damage thereto occurring or arising in any manner or fashion from any
cause; (c) any diminution in the value thereof; or (d) any act or default of any
carrier, warehouseman, bailee, forwarding agency or other person
whomsoever.  All risk of
loss, damage or destruction of the Inventory or Equipment shall be borne by
Borrower.  Lender shall have no obligation to protect any rights of Borrower
against any person obligated on any Collateral.


11.4                 Limitation of Damages.  In any action or other proceeding
against Lender under this Agreement or relating to the transactions between
Lender and Borrower, each party waives the right to seek any consequential or
punitive damages from the other.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
12.           NOTICES


Unless otherwise provided herein, all consents, waivers, notices or demands by
any party relating to the Loan Documents shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be telecopied (followed up by a
mailing), personally delivered or sent by registered or certified mail, postage
prepaid, return receipt requested, or by receipted overnight delivery service to
Borrower or to Lender, as the case may be, at their addresses set forth below


If to Borrower:
Integrated Consulting Group, Inc.
 
160 Broadway-11th Floor
 
New York, New York 10038
 
Attn:  Jay Schecter
 
Fax:  (212) 346-9601
   
If to Lender:
North Mill Capital LLC
 
821 Alexander Road, Suite 130
 
Princeton, New Jersey 08540
 
Attn: Jeffrey Goldrich
 
Fax: 609-919-0677



Any party may change the address at which it receives notices hereunder by
notice in writing in the foregoing manner given to the other.  All notices or
demands sent in accordance with this Section 12 shall be deemed received on the
earlier of the date of actual receipt or five (5) calendar days after the
deposit thereof in the mail or on the date telecommunicated if telecopied.


13.          DESTRUCTION OF BORROWER’S DOCUMENTS


All documents, schedules, invoices, agings or other papers delivered to Lender
shall be returned to Borrower within four (4) months after they are delivered to
or received by Lender except to the extent that such material is destroyed in a
fire or other casualty or otherwise by an act of God.


14.          GENERAL PROVISIONS


14.1           Effectiveness.  This Agreement shall be binding and deemed
effective when executed by Borrower and executed and delivered by Lender.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
14.2           Successors and Assigns.  This Agreement shall bind and inure to
the benefit of the respective successors and assigns of each of the parties;
provided, however, that Borrower may not assign this Agreement or any rights
hereunder and any prohibited assignment shall be absolutely void. No consent to
an assignment by Lender shall release Borrower from its Obligations. Without
notice to or the consent of the Borrower, Lender may assign the Loan Documents
and its rights and duties thereunder and Lender reserves the right to sell,
assign, transfer, negotiate, grant participations in all or any part of, or any
interest in Lender’s rights and benefits hereunder, provided that (i)  Lender’s
obligations under this Agreement shall remain unchanged, (ii)  Lender shall
remain solely responsible to Borrower for the performance of such obligations
and (iii)  Borrower shall continue to deal solely and directly with Lender in
connection with Lender’s rights and obligations under this Agreement.    In
connection therewith, Lender may, on a confidential basis, disclose all
documents and information which Lender now or hereafter may have relating to
Borrower or Borrower’s business. Borrower hereby consents to, and authorizes
Lender to prepare and distribute a “tombstone”, to issue a press. release, or
otherwise disseminate information to newspapers, trade journals, and other
sources, describing the nature of, and closing of the credit facilities provided
for herein, which may include Borrower’s name as well as other general
information about Borrower and the credit facilities Borrower and Lender do not
intend any of the benefits of the Loan Documents to inure to any third party,
and no third party shall be a third party beneficiary hereof or thereof.


14.3           Section Headings.  Headings and numbers have been set forth
herein for convenience only.


14.4           Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against Lender or Borrower,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by each party and shall be construed and interpreted
according to the ordinary meaning of the words used so as to fairly accomplish
the purposes and intentions of the parties hereto.


14.5           Severability of Provisions.  Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of such provision.


14.6           Amendments in Writing.  This Agreement cannot be changed or
terminated orally.  This Agreement is the entire agreement between the parties
with respect to the matters contained herein. This Agreement supersedes all
prior agreements, understandings and negotiations, if any, all of which are
merged into this Agreement.


14.7           Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when executed and delivered, shall be deemed to be
an original and all of which, when taken together, shall constitute but one and
the same Agreement.


14.8           Indemnification.  Borrower hereby indemnifies, protects, defends
and saves harmless Lender and any member, officer, director, official, agent,
employee and attorney of Lender, and their respective heirs, successors and
assigns (collectively, the “Indemnified Parties”), from and against any and all
losses, damages, expenses or liabilities of any kind or nature and from any
suits, claims or demands, including reasonable counsel fees incurred in
investigating or defending such claim, suffered by any of them and caused by,
relating to, arising out of, resulting from, or in any way connected with the
Loan Documents and the transactions contemplated therein or the Collateral
(unless caused by the gross negligence or willful misconduct of the Indemnified
Parties) including, without limitation: (a) losses, damages, expenses or
liabilities sustained by Lender in connection with any environmental cleanup or
other remedy required or mandated by any Environmental Law; (b) any untrue
statement of a material fact contained in information submitted to Lender by
Borrower or a Guarantor or the omission of any material fact necessary to be
stated therein in order to make such statement not misleading or incomplete; (c)
the failure of Borrower or a Guarantor to perform any obligations required to be
performed by Borrower or a Guarantor under the Loan Documents; and (d) the
ownership, construction, occupancy, operations, use and maintenance of any of
Borrower’s or a Guarantor’s assets. The provisions of this paragraph 14.8 shall
survive termination of this Agreement and the other Loan Documents.
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
14.9           Joint and Several Obligations; Dealings with Multiple
Borrowers.  If more than one person or entity is named as Borrower hereunder,
all Obligations, representations, warranties, covenants and indemnities set
forth in the Loan Documents to which such person or entity is a party shall be
joint and several. Lender shall have the right to deal with an individual of any
Borrower with regard to all matters concerning the rights and obligations of
Lender and Borrower hereunder and pursuant to applicable law with regard to the
transactions contemplated under the Loan Documents.  All actions or inactions of
the officers, managers, members and/or agents of any Borrower with regard to the
transactions contemplated under the Loan Documents shall be deemed with full
authority and binding upon all Borrowers hereunder.  Each Borrower hereby
appoints each other Borrower as its true and lawful attorney-in-fact, with full
right and power, for purposes of exercising all rights of such person hereunder
and under applicable law with regard to the transactions contemplated under the
Loan Documents.  The foregoing is a material inducement to the agreement of
Lender to enter into this Agreement and to consummate the transactions
contemplated hereby.


14.10         Conditions Precedent to Closing.  The parties agree that the
following matters are conditions precedent to Lender’s obligation to make any
advances under this Agreement:


(i) contemporaneously with the closing hereof, Borrower shall have received a
minimum of $200,000 from CRS as an opening capital contribution, which shall be
in addition to any amounts previously paid or incurred by CRS, provided that
nothing in this Agreement shall limit the right of Borrower to (A) receive
repayment of the $50,000 advanced to Lender under the participation agreement
between Borrower and Lender in respect of the loan agreement between Lender (as
successor to Summa Capital Corp.) and Integrated Consulting Group of New York,
LLC and (B) the dividend or other distribution of such amount to CRS.


(ii) Lender and Borrower shall have consummated or shall substantially
contemporaneously with the closing of this Agreement shall consummate the
transactions contemplated by the FAPA.


14.11         Post Closing Requirements. Within seventy one (71) days of the
execution of this Agreement, Borrower shall provide Lender with


(i)  a proforma balance sheet in a  form and substance acceptable to Lender; and
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
(ii) a two (2) year projection as to Borrower in a form and substance acceptable
to Lender.


15.          CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER


THE VALIDITY OF THE LOAN DOCUMENTS, THEIR CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT AND THE RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER,
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW JERSEY, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. THE PARTIES AGREE
THAT ALL ACTIONS, CLAIMS, COUNTERCLAIMS OR PROCEEDINGS ARISING IN CONNECTION
WITH THE LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE COURTS
LOCATED IN THE COUNTY OF MERCER, STATE OF NEW JERSEY, THE FEDERAL COURTS WHOSE
VENUE INCLUDES THE STATE OF NEW JERSEY, OR AT THE SOLE OPTION OF LENDER, IN ANY
OTHER COURT IN WHICH LENDER SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND
WHICH HAS SUBJECT MATTER JURISIDICTION OVER THE MATTER IN CONTROVERSY.  BORROWER
AND LENDER EACH WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHTS TO A
TRIAL BY JURY IN ANY PROCEEDING UNDER THE LOAN DOCUMENTS OR RELATING TO THE
DEALINGS OF BORROWER AND LENDER AND ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF “FORUM NON CONVENIENS” OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 15.


16              Treatment of Certain Information; Confidentiality.  Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to Lender’s owners, partners,
members, directors, officers, employees, agents, advisors, representatives,
banks, financial institutions, auditors and such third parties as may have need
for same in connection with Lender’s business operations (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential)  (ii) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (iii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it, (iv) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (v) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (vii) with the consent of the Borrower or (viii) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to Lender or its Affiliates on
a non-confidential basis from a source other than the Borrower.  For purposes of
this Section, “Information” means all information received from Borrower
relating to it or its business, other than any such information that is
available to Lender on a non-confidential basis prior to disclosure by Borrower.
 

[Signature Page Follows]
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
Borrower and Lender have executed and delivered this Agreement as of the date
first above written.




 
INTEGRATED CONSULTING GROUP, INC.
       
By:
/s/  Jay Schecter
 
Name:
       Jay Schecter
 
Title:
       Chief Executive Officer
       
NORTH MILL CAPITAL LLC
       
By:
/s/  Beatriz Freire
 
Name:
       Beatriz Freire
 
Title:
       Senior Vice President



[Signature Page to Loan and Security Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.3


Deposit Account of Borrower for Advances
 

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.1



NONE
 

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.4


Inventory and Equipment Locations


160 Broadway, 11th Floor, New York, New York 10038
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.9


Trade Names and Fictitious Names


Impact Staffing


 
 

--------------------------------------------------------------------------------

 